Citation Nr: 1144271	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based on a personal assault.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 29, 1985 to August 2, 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing via video-conference before the undersigned Veterans Law Judge in March 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claims were initially adjudicated by the Board in a decision issued in March 2009.  However, pursuant to a Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court) in June 2010, the 2009 decision was vacated, and the Board remanded the case in January 2011 for further evidentiary development in compliance with the Court's Order.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the RO failed to ensure full compliance with the Board's remand directives; accordingly, the case must be returned to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Turning first to the Veteran's service connection claim for a lower back disorder, the Board notes that in its 2011 remand, the Board directed that the Veteran be afforded an appropriate VA examination to determine the potential relationship between any currently-diagnosed lower back disorder and service.  The Board further requested that the VA examiner specifically address a 2006 lumbar radiology report that found evidence that the Veteran had incurred a lower back injury between the ages of 15 and 25, which includes the Veteran's three months of service in 1985 when he was 18 years old (as well as the Veteran's reported lower back injury in 1987 when he was approximately 20 years old).  As the VA examiner failed to reference this radiology report when rendering a medical opinion, the claims file must be returned to this examiner, if available, so that this report may be considered in an addendum medical opinion.

Turning next to the Veteran's service connection claim for PTSD based on an in-service personal assault, the Veteran's attorney argues that the May 2011 VA PTSD examination obtained pursuant to the Board's remand directives is insufficient in that the VA examiner failed to reference whether the Veteran meets Criteria B (reexperiencing trauma) of the PTSD criteria contemplated in the DSM-IV.  A review of the examination report seems to reflect that the examiner recorded the PTSD symptoms reported by the Veteran, but ultimately concluded that the Veteran does not have PTSD, instead diagnosing him with substance dependence, a substance-induced mood disorder, and a personality disorder.  In order to clarify the record, the Board finds that the claims file should be returned to this examiner so that she may explain whether the Veteran meets the six criteria, A through F, required for a diagnosis of PTSD, as well as her basis for determining that the Veteran does not currently have PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran's attorney has recently submitted May 2011 private treatment records reflecting the Veteran's back and psychiatric treatment from Dr. Tihomir Tochev.  These May 2011 records further reference that this physician has treated the Veteran since August 2007.  As records from this treatment provider are not currently associated with the Veteran's claims file, efforts to obtain them should be made, as well.  

Accordingly, the case is REMANDED for the following action:

1.   With any assistance necessary from the Veteran, the RO should request the Veteran's treatment records from August 2007 to the present from Dr. Tihomir Tochev, 1501 East Stone Drive, Kingsport, TN, 37660.

2.  Provide the Veteran's claims file to the VA examiner who conducted a VA spinal examination of the Veteran in April 2011, if available, or to another appropriate clinician.  The examiner/clinician should review the Veteran's claims file, including a copy of this Remand and the 2006 radiology report that states that the Veteran incurred a trauma to his sacrum between the ages of 15 and 25 (which encompasses his 3 months of service in 1985 and a work-related accident that he has reported occurred in 1987).  Acknowledging this evidence, the examiner/clinician should then opine as to whether it is at least as likely as not that any currently-diagnosed lower back disorder had its onset in or is otherwise related to service.  A complete rationale should be provided for any opinion rendered.  If it is necessary to reexamine the Veteran in order to render this opinion, that should be accomplished.

3.  Provide the Veteran's claims file to the VA examiner who conducted a VA PTSD examination of the Veteran in May 2011, if available, or to another appropriate clinician.  The examiner/clinician should review the Veteran's claims file, including a copy of this Remand.  The examiner/clinician should then clarify whether the Veteran meets the six DSM-IV criteria for PTSD (Criteria A-F), and specify the basis for declining to diagnosis the Veteran with PTSD, (if that continues to be the conclusion).  A complete rationale should be provided for any opinion rendered.  If it is necessary to reexamine the Veteran in order to provide this information, that should be accomplished.

4.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide him and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

